Citation Nr: 1428654	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hepatitis with stomach problems has been received.

2.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1961.

Historically, in an  October 1977 rating decision, the RO denied the claim for service connection for headaches; although notified of the denial and  appellate rights in a November 1977 letter, the Veteran did not initiate an appeal of the denial, and no pertinent exception to finality applies.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO found that new and material evidence had not been received to reopen claims for service connection for hepatitis with stomach problems and headaches.  In January 2009, the Veteran submitted additional evidence, resulting in the RO issuing a February 2009 rating decision that again found that new and material evidence had not been submitted to reopen these two claims for service connection.  In February 2009, within a year of both ratings decisions, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In April 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a copy of the transcript of the hearing is of record.  At the time of the Board hearing, the undersigned held the record open for 30 days to allow time for submission of additional evidence.  This period has passed, however, without the submission of additional evidence.

Also, at the time of the Board hearing, the undersigned Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

As regards characterization of the issues on appeal with respect to the previously denied claims, although the RO found that new and material evidence was not received to reopen the claim (while also addressing the merits of the claim in the SOC and subsequent Supplemental SOCs (SSOCs)), it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable disposition on the request to reopen as to the claim for service connection for headaches-the Board has characterized the appeal pertaining to headaches as now encompassing both the request to reopen and the underlying claim for service connection, as set forth on the title page.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal additional medical evidence that is pertinent to these claims.  

The Board's decision addressing the request to reopen the claim for service connection for headaches is set forth below.  The claim for service connection for headaches on the merits as well as the request to  reopen the claim for service connection for hepatitis are being remanded to the agency of original jurisdiction (AOJ) s being remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matter, the Board notes, as discussed at the time of the hearing, that the issues in appellate status involve requests to reopen previously denied claims for service connection.  The Board is cognizant that the Veteran has asserted that additional disabilities are related to the contended in-service events.  Specifically, while cognizant that the RO has characterized the issue of whether the contended hepatitis disability included stomach symptoms, the Board finds that it does not have jurisdiction over a separate claim of whether the Veteran has a distinct stomach disability due to service, to include under the diagnosis of gastroesophageal reflux disease (GERD).  The Veteran has contended that he has a separate stomach disability that is directly due to service, to include as due to food poisoning in service.  See Board Hearing Transcript (TR), page 16.  

That is, although the Veteran has reported that stomach symptoms are part of the symptoms he contends began in service and the RO obtained development of this claim, the claim that the RO developed and the Veteran perfected for appellate review considered the stomach symptoms only as part of the contentions related to the hepatitis disability and the Board has continued this characterization.  Thus, the Board does not have jurisdiction of a separate claim for a stomach disability.   

Further, in his testimony, the Veteran indicated a desire to file for service connection for a traumatic brain injury (TBI).  See TR, page 21.  The Board likewise finds that this TBI claim is a separate and distinct claim from that for headaches currently in appellate status as it involves a different diagnosis involving a different theory of entitlement (in-service symptoms of headaches versus traumatic injury leading to subsequent disability).  In addition, the Veteran's representative raised the issues of asthma, a bowel disorder, and a left kidney removal.  See TR, page 9.  These issues have not been adjudicated by the AOJ.    That is, carefully considering jurisdiction, the Board finds that it does not have jurisdiction to consider the issue of service connection for a stomach disability, TBI, asthma, a bowel disorder, or residual disability from a left kidney removal.  Therefore, such claims are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and  development actions needed to fairly resolve the request to reopen the claim for service connection for headaches has been accomplished.

2.  In a February 1986 rating decision, the RO that found that new and material evidence had not been received to reopen previously denied claim for a head condition (to include consideration of headaches); the Veteran filed an NOD to this decision, however,  after the issuance of an April 1986 SOC that specifically discussed the denial of headaches as part of the considered claim, the Veteran did not perfect his appeal by filing a timely substantive appeal. 

3.  Evidence associated with the claims file since the February 1986 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service , and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision in which the RO denied service connection for a head condition (to include consideration of headaches), if final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's February 1986 rating decision became final is new and material, the criteria for reopening the claim for service connection for headaches are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen the claim for service connection for headaches, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplish.  Under these circumstances, the Board need not further address due process considerations at this time

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Prior claims for service connection for  headaches have been considered and denied.  an October 1977 rating decision, the RO denied service connection for headaches.  The RO noted that the Veteran's service treatment records were unavailable as they had been destroyed in a 1973 fire at the National Personnel Records Center.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105(c).

Subsequently, the RO obtained records from the Veteran's clinical (in-patient hospital) treatment.  The Board notes that the Veteran has recently resent in these same records and in the Board's judgment these records are those referred to by the Veteran at the time of the hearing.  These clinical records include November 1957 records that make reference to a slight headache in reference to hepatitis symptoms.

In February 1986, the RO found that new and material evidence had not been received to reopen a claim for a head condition.  In March 1986, the Veteran filed an NOD noting disagreement with the denial of service connection for headaches.  In an April 1986 SOC, the RO found there was no basis to substantiate a claim for service incurrence of headaches.  The SOC makes specific reference to the clinical records of file.  The Veteran did not file a substantive appeal to this SOC, and thus, the underlying February 1986 rating decision became final as to the evidence then of record, and may not be considered on the same factual basis.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104,  20.302, 20.1103.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the Veteran sought to reopen his claim for service connection in August 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Se Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Since the February 1986 rating decision became final, additional evidence has been associated with the claims file.  This evidence includes the report of an October 2012 contract VA examination for evaluation of  the Veteran's headaches.  Although the examiner found that the "slight headache" reported in the November 1957 service treatment records was part of the acute phase of infectious hepatitis and resolved, the examiner opines that it was at least as likely as not that the Veteran's current headaches were related to right forehead trauma incurred during service basic training.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for headaches.  The Board  finds that the evidence is "new" in that it was not before agency decision makers at the time of the February 1986 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current disability (headaches) related to service (specifically, alleged in-service head trauma).  that is, this evidence relates to  unestablished facts necessary to substantiate the claim for service connection for headaches , an,  when presumed credible solely for purposes of reopening,  raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). [Parenthetically, it is noted that, in any future adjudication of the  merits of the claim for service connection, the Board will address the credibility of the underlying contention of in-service head trauma.]

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for headaches are met.  See  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for headaches has been received, to this limited extent, the appeal is granted.


REMAND

The Board finds that  further RO action with respect to the reopened claim for service connection for headaches and the request to reopen the claim for service connection for headaches with stomach problems is warranted.

The Veteran has submitted a copy of a March 1983 decision from a Social Security Administration (SSA) Administrative Law Judge finding that the Veteran continued to be disabled under the Social Security Act.  This decision references that the Veteran originally filed for SSA disability benefits in April 1977.  In the Veteran's substantive appeal, the Veteran referenced his examination for SSA disability benefits as relevant to his appeal.  The RO, however, has not sought the original SSA decision or the underlying medical records upon which SSA made its determinations.  Under these circumstances, the Board finds that these records are potentially relevant to both claims in appellate status, and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010); 38 C.F.R. § 3.159(c)(2)  (2011).  

Regarding VA treatment records, the Veteran wrote in January 2009 that he obtained treatment at the Lost Angeles VA Medical Center (VAMC) from 1976 to the present.  The claims file contains some partial VA treatment records, to include some records dated in the 1970s and VA treatment notes from 1985.  It does not appear, however, that the RO requested all records from this period.  Further, although the May 2009 SOC lists VAMC records dated from May 1996 to May 2009 as considered in regard to this appeal, these are not presently in the record before the Board, in either the hard copy claims file or in the electronic file.  

Therefore, on remand the AOJ should obtain all outstanding, pertinent records from the Los Angeles VAMC facility from 1976 to the present.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Los Angeles VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since January 1976.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


